Citation Nr: 0504717	
Decision Date: 02/18/05    Archive Date: 02/24/05

DOCKET NO.  99-11 394A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for weakness and 
imbalance secondary to service-connected trigeminal 
neuralgia.

2.  Entitlement to an initial rating in excess of 10 percent 
and a rating in excess of 30 percent effective May 1, 2004, 
for the service-connected residuals of submucous resection to 
include nasal perforation and atrophic rhinitis.  

3.  Entitlement to an initial compensable rating for service-
connected headaches.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans




ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from May 1951 to November 
1952.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 1998 2000 RO decision, which denied 
service connection for headaches, weakness, and imbalance; 
and which granted service connection and a 10 percent rating 
for residuals of submucous resection to include nasal 
perforation and atrophic rhinitis, effective in September 
1997.  The veteran appealed for service connection and for a 
higher rating for his nasal disability.  

In March 2004, the Board remanded the case to the RO for 
additional evidentiary and due process development of the 
issues.  

Then, in a June 2004 decision, the RO granted service 
connection and a 10 percent rating for headaches, and granted 
a 30 percent rating for residuals of submucous resection to 
include nasal perforation and atrophic rhinitis, effective on 
May 1, 2004.  The veteran continued his appeal for a higher 
rating.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

It is noted that the June 2004 RO decision granted service 
connection solely for headaches, and not for the disability 
of weakness and imbalance also claimed by the veteran in 
conjunction with the headaches.  Thus, such disability 
continues to be in proper appellate status.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

On VA Form 9, Appeal to Board of Veterans' Appeals, received 
by the RO in June 1999, the veteran requested to appear at a 
hearing held at the RO before a Veterans Law Judge.  In March 
2003, the RO received the veteran's request for a video 
conference hearing at the RO, in lieu of an in-person hearing 
with a Veterans Law Judge.  Accordingly, the RO notified him 
by letter in December 2003 of his hearing scheduled for 
February 2004.  In an attached form, the RO asked the veteran 
to indicate his intentions with regard to the hearing (i.e., 
whether he would attend the video conference hearing, whether 
he declined the hearing, etc.).  

In January 2004, the RO received the form from the veteran, 
which indicated that he declined the scheduled video 
conference hearing in February 2004 and preferred to wait for 
a future visit by a Veterans Law Judge (the veteran had 
underlined his preference).  The form, however, was not 
associated with the claims file until after the Board had 
remanded the case to the RO via the Appeals Management 
Center, who received the form in March 2004.  Following 
development, the case was returned to the Board in September 
2004.  

In order to comply with due process, the veteran's January 
2004 request for an in-person hearing at the RO before a 
Veterans Law Judge must be honored.  

In regard to the headache issue, the RO granted service 
connection in a June 2004 rating decision.  The RO duly 
notified the veteran of this decision by letter in July 2004, 
and in a statement dated in July 2004 and received by the RO 
via the Appeals Management Center, the veteran's 
representative on behalf of the veteran expressed his notice 
of disagreement with the rating assignment.  The RO has not 
issued the veteran a statement of the case on this issue.

When there has been an initial RO adjudication of a claim and 
a timely notice of disagreement has been filed as to its 
denial (see 38 C.F.R. §§ 20.201, 20.302(a) (2003)), thereby 
initiating the appellate process, the claimant is entitled to 
a statement of the case.  As a statement of the case 
addressing the headache matter has not yet been issued, a 
remand is necessary.  See Manlincon v. West, 12 Vet. App. 238 
(1999).  

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should issue the veteran a 
statement of the case on the issue of 
entitlement to a higher rating for 
headaches.  The veteran should be advised 
of the time limit in which he can perfect 
an appeal to the Board on this issue by 
filing a substantive appeal.  See 
38 C.F.R. § 20.302.  If, and only if, an 
appeal is perfected on this issue, should 
it be certified to the Board for further 
appellate review.

2.  The RO should schedule the veteran 
for an in-person hearing at the RO, 
before a Veterans Law Judge, and 
thereafter return the claims file to the 
Board.  

By this REMAND, the Board intimates no opinion as to the 
ultimate disposition of the appeal.  No action is required of 
the veteran unless he receives further notice.  He does, 
however, have the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the veteran's appeal.  
38 C.F.R. § 20.1100(b) (2003).



